Case 3:18-cr-00253-S Document 19 Filed 10/23/18 Page 1 of 1 Page|D 58

United States District Court
NORTHERN DISTRICT OF 'I`EXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
VS. § CRIMINAL NO. 3118-CR-253-S
§
DENNIS ARNO JAMIESON (0§) §

ORDER

The Coul€ has considered Defendant’s Unopposed Motion to Continue Sentencing Date (ECF

NO. 18). The motion is GRANTED. The sentencing in this case is reset to Thursday, December 20,
2018.

sIGNED Ocmb@r }§__, 2018.

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRIC'I` JUDGE

 

